          Case 2:21-cv-07150 Document 1 Filed 09/06/21 Page 1 of 9 Page ID #:1


 1   Joseph R. Manning, Jr., Esq. (State Bar No. 223381)
     MANNING LAW, APC
 2   20062 SW Birch Street, Ste. 200
 3   Newport Beach, CA 92660
     Office: (949) 200-8755
 4   DisabilityRights@manninglawoffice.com
 5

 6   Attorney for Plaintiff: GABRIELA CABRERA
 7

 8                          UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10

11                                         Case No.
     GABRIELA CABRERA, an
12                                         Complaint For Damages And
13   individual,                           Injunctive Relief For:

14                    Plaintiff,            1. VIOLATIONS OF THE
15                                             AMERICANS WITH DISABILITIES
     v.                                        ACT OF 1990, 42 U.S.C. §12181 et
16                                             seq. as amended by the ADA
17                                             Amendments Act of 2008 (P.L. 110-
     MORGAN CAPITAL GROUP LLC,
                                               325).
18   a California limited liability
     company; FUEL ENTERPRISE,
19                                          2. VIOLATIONS OF THE UNRUH
     INC., a California corporation; and
                                               CIVIL RIGHTS ACT, CALIFORNIA
20   DOES 1-10, inclusive,
                                               CIVIL CODE § 51 et seq.
21
                     Defendants.
22

23

24         Plaintiff, GABRIELA CABRERA (“Plaintiff”), complains of Defendants

25   MORGAN CAPITAL GROUP LLC, a California limited liability company; FUEL

26   ENTERPRISE, INC., a California corporation; and Does 1-10 (“Defendants”) and

27   alleges as follows:

28                                       PARTIES

                                             1
                                        COMPLAINT
          Case 2:21-cv-07150 Document 1 Filed 09/06/21 Page 2 of 9 Page ID #:2


 1          1.     Plaintiff is an adult California resident and became paraplegic as a
 2   result of childhood polio. Plaintiff is substantially limited in performing one or more
 3   major life activities, including but not limited to: walking, standing, and ambulating.
 4   As a result of these disabilities, Plaintiff requires a wheelchair, to ambulate. With
 5   such disabilities, Plaintiff qualifies as a member of a protected class under the
 6   Americans with Disabilities Act, 42 U.S.C. §12102(2) as amended by the ADA
 7   Amendments Act of 2008 (P.L. 110-325) (“ADA”) and the regulations
 8   implementing the ADA set forth at 28 C.F.R. §§ 36.101 et seq. At the time of
 9   Plaintiff’s visits to Defendants’ facility and prior to instituting this action, Plaintiff
10   suffered from a “qualified disability” under the ADA, including those set forth in
11   this paragraph. Plaintiff is also the holder of a Disabled Person Parking Placard.
12          2.     Plaintiff is informed and believes and thereon alleges that Defendant
13   FUEL ENTERPRISE, INC., a California corporation, owned the property located at
14   110 W Arrow Highway, Covina, CA 91722 (“Property”) on or around July 15, 2021
15   upon which Shell (“Business”) is located.
16          3.     Plaintiff is informed and believes and thereon alleges that Defendant
17   FUEL ENTERPRISE, INC., a California corporation, currently owns the Property.
18          4.     The Business is a gas station open to the public, which is a “place of
19   public accommodation” as that term is defined by 42 U.S.C. § 12181(7).
20          5.     Plaintiff does not know the true name of DOE Defendants, that may be
21   related to the Business and/or Property. Plaintiff is informed and believes that each
22   of the Defendants herein, including Does 1 through 10, inclusive, is responsible in
23   some capacity for the events herein alleged. Plaintiff will seek leave to amend when
24   the true names, capacities, connections, and responsibilities of the Defendants and
25   Does 1 through 10, inclusive, are ascertained.
26                               JURISDICTION AND VENUE
27          6.     This Court has subject matter jurisdiction over this action pursuant
28   to 28 U.S.C. § 1331 and § 1343(a)(3) & (a)(4) for violations of the ADA.
                                                  2
                                             COMPLAINT
          Case 2:21-cv-07150 Document 1 Filed 09/06/21 Page 3 of 9 Page ID #:3


 1          7.     This court has supplemental jurisdiction over Plaintiff’s non-federal
 2   claims pursuant to 28 U.S.C. § 1367, because Plaintiff’s Unruh Civil Rights Act,
 3   California Civil Code § 51 et seq., (“UCRA”) claims are so related to Plaintiff’s
 4   federal ADA claims in that they have the same nucleus of operative facts and
 5   arising out of the same transactions, they form part of the same case or controversy
 6   under Article III of the United States Constitution.
 7          8.     Venue is proper in this court pursuant to 28 U.S.C. §1391 because the
 8   real property which is the subject of this action is located in this district and because
 9   Plaintiff's causes of action arose in this district.
10                                 FACTUAL ALLEGATIONS
11          9.     Plaintiff went to the Business on or about July 15, 2021 for the dual
12   purpose of purchasing a beverage and to confirm that this public place of
13   accommodation is accessible to persons with disabilities within the meaning federal
14   and state law.
15          10.    Unfortunately, although parking spaces were one of the facilities
16   reserved for patrons, there were no designated parking spaces available for persons
17   with disabilities that complied with the 2010 Americans with Disabilities Act
18   Accessibility Guidelines (“ADAAG”) on July 15, 2021.
19          11.    At that time, instead of having architectural barrier free facilities for
20   patrons with disabilities, Defendants’ facility has barriers that include but are not
21   limited to:
22                    a. no accessible route leading to the entrance of the Business from
23                        the public right-of-way (Section 206.2.1).
24          12.    Due to architectural barriers in violation of the ADA and ADAAG
25   specifications, the parking, paths of travel, and demarcated accessible spaces at the
26   Property, are inaccessible.
27          13.    Parking spaces are one of the facilities, privileges, and advantages
28   reserved by Defendants to persons at the Property serving the Business.
                                                  3
                                             COMPLAINT
          Case 2:21-cv-07150 Document 1 Filed 09/06/21 Page 4 of 9 Page ID #:4


 1         14.    Because Defendant FUEL ENTERPRISE, INC., a California
 2   corporation, owns the Property, which is a place of public accommodation, they are
 3   responsible for the violations of the ADA that exist in the parking area and
 4   accessible routes that connect to the facility’s entrance that serve customers to the
 5   Business.
 6         15.    Subject to the reservation of rights to assert further violations of law
 7   after a site inspection found infra, Plaintiff asserts there are additional ADA
 8   violations which affect her personally.
 9         16.    Plaintiff is informed and believes and thereon alleges Defendants had
10   no policy or plan in place to make sure that there was compliant accessible parking
11   reserved for persons with disabilities prior to July 15, 2021.
12         17.    Plaintiff is informed and believes and thereon alleges Defendants have
13   no policy or plan in place to make sure that the designated disabled parking for
14   persons with disabilities comport with the ADAAG.
15         18.    Plaintiff personally encountered these barriers. The presence of these
16   barriers related to Plaintiff’s disability denies Plaintiff her right to enjoy accessible
17   conditions at public place of accommodation and invades legally cognizable
18   interests created under the ADA.
19         19.    The conditions identified supra are necessarily related to Plaintiff’s
20   legally recognized disability in that Plaintiff is substantially limited in the major life
21   activities of walking, standing, and ambulating; and because the enumerated
22   conditions relate to the use of the accessible parking, relate to the slope and
23   condition of the accessible parking and accessible path to the accessible entrance,
24   and relate to the proximity of the accessible parking to the accessible entrance.
25         20.    As an individual with a mobility disability who requires a wheelchair,
26   Plaintiff has a keen interest in whether public accommodations have architectural
27   barriers that impede full accessibility to those accommodations by individuals with
28   mobility impairments.
                                                 4
                                            COMPLAINT
            Case 2:21-cv-07150 Document 1 Filed 09/06/21 Page 5 of 9 Page ID #:5


 1           21.     Plaintiff is being deterred from patronizing the Business and its
 2   accommodations on particular occasions, but intends to return to the Business for the
 3   dual purpose of availing herself of the goods and services offered to the public and
 4   to ensure that the Business ceases evading its responsibilities under federal and state
 5   law.
 6           22.     Upon being informed that the public place of accommodation has
 7   become fully and equally accessible, she will return within 45 days as a “tester” for
 8   the purpose of confirming their accessibility. Civil Rights Educ. and Enforcement
 9   Center v. Hospitality Props. Trust, 867 F.3d 1093, 1096 (9th Cir. 2017).
10           23.     As a result of her difficulty experienced because of the inaccessible
11   condition of the facilities of the Business, Plaintiff was denied full and equal access
12   to the Business and Property.
13           24.     The Defendants have failed to maintain in working and useable
14   conditions those features required to provide ready access to persons with
15   disabilities.
16           25.     The U.S. Department of Justice has emphasized the importance of
17   enforcing laws that prohibit unlawful discriminatory behavior, especially in the era
18   of the COVID-19 emergency. See Statement by Assistant Attorney General for Civil
19   Rights Eric S. Dreiband Protecting Civil Rights While Responding to the
20   Coronavirus Disease 2019 (COVID-19) found at
21   https://www.ada.gov/aag_covid_statement.pdf.
22           26.     The violations identified above are easily removed without much
23   difficulty or expense. They are the types of barriers identified by the Department of
24   Justice as presumably readily achievable to remove and, in fact, these barriers are
25   readily achievable to remove. Moreover, there are numerous alternative
26   accommodations that could be made to provide a greater level of access if complete
27   removal were not achievable.
28           27.     Given the obvious and blatant violation alleged hereinabove, Plaintiff
                                                  5
                                             COMPLAINT
          Case 2:21-cv-07150 Document 1 Filed 09/06/21 Page 6 of 9 Page ID #:6


 1   alleges, on information and belief, that there are other violations and barriers in the
 2   site that relate to her disability. Plaintiff will amend the complaint, to provide proper
 3   notice regarding the scope of this lawsuit, once she conducts a site inspection.
 4   However, the Defendants are on notice that the Plaintiff seeks to have all barriers
 5   related to her disability remedied. See Doran v. 7-11, 524 F.3d 1034 (9th Cir. 2008)
 6   (holding that once a plaintiff encounters one barrier at a site, the plaintiff can sue to
 7   have all barriers that relate to her disability removed regardless of whether she
 8   personally encountered them).
 9         28.    Without injunctive relief, Plaintiff will continue to be unable to fully
10   access Defendants’ facilities in violation of Plaintiff’s rights under the ADA.
11                               FIRST CAUSE OF ACTION
12   VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT OF 1990,
13     42 U.S.C. § 12181 et seq. as amended by the ADA Amendments Act of 2008
14                                        (P.L. 110-325)
15         29.    Plaintiff re-alleges and incorporates by reference all paragraphs alleged
16   above and each and every other paragraph in this Complaint necessary or helpful to
17   state this cause of action as though fully set forth herein.
18         30.    Under the ADA, it is an act of discrimination to fail to ensure that the
19   privileges, advantages, accommodations, facilities, goods, and services of any place
20   of public accommodation are offered on a full and equal basis by anyone who owns,
21   leases, or operates a place of public accommodation. See 42 U.S.C. § 12182(a).
22   Discrimination is defined, inter alia, as follows:
23                a.     A failure to make reasonable modifications in policies, practices,
24                       or procedures, when such modifications are necessary to afford
25                       goods, services, facilities, privileges, advantages, or
26                       accommodations to individuals with disabilities, unless the
27                       accommodation would work a fundamental alteration of those
28                       services and facilities. 42 U.S.C. § 12182(b)(2)(A)(ii).
                                                 6
                                            COMPLAINT
          Case 2:21-cv-07150 Document 1 Filed 09/06/21 Page 7 of 9 Page ID #:7


 1                b.     A failure to remove architectural barriers where such removal is
 2                       readily achievable. 42 U.S.C. § 12182(b)(2)(A)(iv). Barriers are
 3                       defined by reference to the ADAAG, found at 28 C.F.R., Part 36,
 4                       Appendix "D".
 5                c.     A failure to make alterations in such a manner that, to the
 6                       maximum extent feasible, the altered portions of the facility are
 7                       readily accessible to and usable by individuals with disabilities,
 8                       including individuals who use wheelchairs, or to ensure that, to
 9                       the maximum extent feasible, the path of travel to the altered area
10                       and the bathrooms, telephones, and drinking fountains serving
11                       the area, are readily accessible to and usable by individuals with
12                       disabilities. 42 U.S.C. § 12183(a)(2).
13         31.    Any business that provides parking spaces must provide accessible
14   parking spaces. 2010 Standards § 208. Under the 2010 Standards, access aisles
15   shall be at the same level as the parking spaces they serve. Changes in level are not
16   permitted. 2010 Standards § 502.4. "Access aisles are required to be nearly level in
17   all directions to provide a surface for wheelchair transfer to and from vehicles." 2010
18   Standards § 502.4 Advisory. Here the failure to provide a level access aisle in the
19   designated disabled parking space is a violation of the law and excess slope angle in
20   the access pathway is a violation of the law.
21         32.    A public accommodation must maintain in operable working condition
22   those features of its facilities and equipment that are required to be readily accessible
23   to and usable by persons with disabilities. 28 C.F.R. § 36.211(a).
24         33.    Here, the failure to ensure that accessible facilities were available and
25   ready to be used by Plaintiff is a violation of law.
26         34.    Given its location and options, Plaintiff will continue to desire to
27   patronize the Business but she has been and will continue to be discriminated against
28   due to lack of accessible facilities and, therefore, seeks injunctive relief to remove
                                                7
                                           COMPLAINT
          Case 2:21-cv-07150 Document 1 Filed 09/06/21 Page 8 of 9 Page ID #:8


 1   the barriers.
 2                               SECOND CAUSE OF ACTION
 3       VIOLATION OF THE UCRA, CALIFORNIA CIVIL CODE § 51 et seq.
 4         35.       Plaintiff re-alleges and incorporates by reference all paragraphs alleged
 5   above and each and every other paragraph in this Complaint necessary or helpful to
 6   state this cause of action as though fully set forth herein.
 7          36.      California Civil Code § 51 et seq. guarantees equal access for people
 8   with disabilities to the accommodations, advantages, facilities, privileges, and
 9   services of all business establishments of any kind whatsoever. Defendants are
10   systematically violating the UCRA, Civil Code § 51 et seq.
11         37.       Because Defendants violate Plaintiff’s rights under the ADA,
12   Defendants also violated the UCRA and are liable for damages. (Civ. Code § 51(f),
13   52(a).) These violations are ongoing.
14         38.       Plaintiff is informed and believes and thereon alleges that Defendants’
15   actions constitute discrimination against Plaintiff on the basis of a disability, in
16   violation of the UCRA, Civil Code § 51 et seq., because Defendants have been
17   previously put on actual or constructive notice that the Business is inaccessible to
18   Plaintiff. Despite this knowledge, Defendants maintain its premises in an
19   inaccessible form, and Defendants have failed to take actions to correct these
20   barriers.
21                                            PRAYER
22   WHEREFORE, Plaintiff prays that this court award damages provide relief as
23   follows:
24         1.        A preliminary and permanent injunction enjoining Defendants from
25   further violations of the ADA, 42 U.S.C. § 12181 et seq. as amended by the ADA
26   Amendments Act of 2008 (P.L. 110-325), and UCRA, Civil Code § 51 et seq. with
27   respect to its operation of the Business and Property; Note: Plaintiff is not invoking
28   section 55, et seq, of the California Civil Code and is not seeking injunctive relief
                                                  8
                                             COMPLAINT
         Case 2:21-cv-07150 Document 1 Filed 09/06/21 Page 9 of 9 Page ID #:9


 1   under the Disabled Persons Act (Cal. C.C. §54) at all.
 2         2.     An award of actual damages and statutory damages of not less than
 3   $4,000 per violation pursuant to § 52(a) of the California Civil Code;
 4         3.     An additional award of $4,000.00 as deterrence damages for each
 5   violation pursuant to Johnson v. Guedoir, 218 F. Supp. 3d 1096; 2016 U.S. Dist.
 6   LEXIS 150740 (USDC Cal, E.D. 2016); and,
 7         4.     For reasonable attorneys' fees, litigation expenses, and costs of suit,
 8   pursuant to 42 U.S.C. § 12205; California Civil Code § 52.
 9

10                               DEMAND FOR JURY TRIAL
11         Plaintiff hereby respectfully requests a trial by jury on all appropriate issues
12   raised in this Complaint.
13

14   Dated: September 6, 2021               MANNING LAW, APC
15

16                                    By: /s/ Joseph R. Manning Jr., Esq.
                                         Joseph R. Manning Jr., Esq.
17                                       Attorney for Plaintiff
18

19

20

21

22

23

24

25

26

27

28
                                                9
                                           COMPLAINT
